18-214
     Zheng v. Barr
                                                                                   BIA
                                                                                Hom, IJ
                                                                       A089 254 139/140

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of October, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10                 Circuit Judges.
11   _____________________________________
12
13   NA ZHENG, JIN DE PAN,
14            Petitioners,
15
16                   v.                                          18-214
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONERS:                 Dehai Zhang, Flushing, NY.
24
25   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
26                                    Attorney General; Jeffery R.
27                                    Leist, Senior Litigation Counsel;
28                                    Colette J. Winston, Trial
29                                    Attorney, Office of Immigration
30                                    Litigation, United States
31                                    Department of Justice, Washington,
32                                    DC.
      06152016-10
 1           UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5           Petitioners Na Zheng and Jin De Pan, natives and citizens

 6   of the People’s Republic of China, seek review of a January

 7   12, 2018, BIA decision that affirmed the April 11, 2017,

 8   decision of an Immigration Judge (“IJ”) denying asylum and

 9   withholding of removal.       In re Na Zheng, Jin De Pan, Nos.

10   A089 254 139/140 (B.I.A. Jan. 12, 2018), aff’g Nos. A089 254

11   139/140 (Immig. Ct. N.Y. City Apr. 11, 2017).      We assume the

12   parties’ familiarity with the underlying facts and procedural

13   history in this case.     We have reviewed both the IJ’s and the

14   BIA’s opinions “for the sake of completeness.”      Wangchuck v.

15   Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).

16           Zheng applied for asylum and withholding of removal,

17   naming Pan as a derivative beneficiary, and asserting that

18   she fears persecution based on the birth of their children in

19   the United States in violation of China’s population control

20   program and her involvement with the Democratic Party of China

21   (“DPC”) in the United States.        The applicable standards of

22   review are well established.      See Jian Hui Shao v. Mukasey,

23   546 F.3d 138, 157-58 (2d Cir. 2008).


                                      2
     06282019-5
 1           For largely the same reasons as set forth in Jian Hui

 2   Shao, we find no error in the agency’s determination that

 3   Zheng failed to satisfy her burden of proof as to her family

 4   planning claim.           See id. at 158-67.        The agency reasonably

 5   concluded that isolated reports of forced sterilizations that

 6   lack details (such as those cited by Zheng) do not outweigh

 7   significant         country    conditions     evidence      that    enforcement

 8   efforts typically involve economic incentives and penalties

 9   rather than force.             See Jian Hui Shao, 546 F.3d at 159-62,

10   172.

11           The agency also did not err in finding that Zheng failed

12   to demonstrate a well-founded fear of persecution on account

13   of her pro-democracy activities in the United States.                       See

14   Y.C. v. Holder, 741 F.3d 324, 333-35 (2d Cir. 2013).                        The

15   agency       was    not    compelled    to    credit      Zheng’s    testimony,

16   unsupported by reliable evidence, that Chinese authorities

17   are aware of her activities in the United States.                      See id.

18   at    334.         And   the   agency   did   not   err    in   rejecting   the

19   “suggestion that the Chinese government is aware of every

20   anti-Communist or pro-democracy piece of commentary published

21   online,” particularly when, as here, the articles include

22   only a name as identifying information.                See id.      Nor did the

23   IJ abuse his discretion in declining to accept Zheng’s late-


                                              3
     06282019-5
1   filed evidence or witness testimony.    See Dedji v. Mukasey,

2   525 F.3d 187, 191-92 (2d Cir. 2008).

3           For the foregoing reasons, the petition for review is

4   DENIED.

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe
7                                 Clerk of Court




                                   4
    06282019-5